Opinion of the Court by
Judge Robertson:
The appellants, incorporated on a broad scale for a magnificent *446enterprise, soon after their organization, failed and suspended operations, like most others of the same kind. Before the abortion, a few of the stockholders had, on their own responsibility, borrowed $2,000 for the use of the company on its recorded pledge of reimbursement.

Harrison, for appellant.


Ro & Fo, for appellees.

This suit seeks the enforcement of that pledge by contributions from the appellees and others as stockholders.
The petition charges that they were subscribers, and that their respective subscriptions were entered in a record exhibited as evidence. Th appellees denied that their names as inscribed therein, were signed by them. And, on that apparent issue, the circuit court dismissed the petition, as against those pleaders. This was erroneous. The appellees do not deny that they were stockholders, but only that the exhibit as evidence of that fact had ever been signed by them. Nevertheless they may have been subscribers and the record may certify the truth even though' they never signed their names as therein inscribed.
Wherefore, the .judgment is reversed and the cause remanded for further proceedings.